UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-7253



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


MICHAEL EUGENE WALTON, JR.,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CR-00-3)


Submitted:   October 10, 2002               Decided:   October 21, 2002


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Eugene Walton, Jr., Appellant Pro Se.      Michael Cornell
Wallace, OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Eugene Walton, Jr., seeks to appeal the district

court’s order denying relief on his motion filed under 28 U.S.C.

§ 2255 (2000).   We have reviewed the record and conclude for the

reasons stated by the district court that Walton has not made a

substantial showing of the denial of a constitutional right.   See

United States v. Walton, No. CR-00-3 (E.D. Va. Aug. 13, 2002).

Accordingly, we deny a certificate of appealability and dismiss the

appeal.   See 28 U.S.C. § 2253(c) (2000).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2